Citation Nr: 1544270	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection of an eye disability, to include as due to a traumatic brain injury (TBI). 

2.  Entitlement to a compensable initial rating for degenerative joint disease (DJD) of the right little finger.

3.  Entitlement to a compensable initial rating in excess of 10 percent rating for right wrist tendinitis.

4.  Entitlement to an initial rating in excess of 10 percent for amnestic and cognitive disorder due to Traumatic Brain Injury (TBI).

5.  Entitlement to a compensable initial rating for residuals of a nasal fracture. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse, J.W.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) from May 2013 and February 2014 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  During the pendency of the appeal, the RO, in June 2015, again denied the Veteran's claim for aid and attendance.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned acting Veterans Law Judge.  A transcript of that hearing is of record.  

The record has been held open for 60 days from the date of the Board hearing to allow the Veteran to submit additional evidence.  In addition, the Veteran has submitted a waiver of RO consideration of any additionally submitted evidence.  (See Board hearing transcript, page 2, and August 2015 VA Form 21-4138.)

The issues of entitlement to service connection for an eye disability, entitlement to a compensable initial rating in excess of 10 percent rating for right wrist tendinitis, entitlement to an initial rating in excess of 10 percent for amnestic and cognitive disorder due to TBI, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right little finger DJD is not manifested by objective evidence of ankylosis, weakness, or limitation of motion.

2.  The Veteran's nasal fracture does not result in the need for treatment, chronic sinusitis, rhinitis, greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy, nasal polyps, or granulomatous conditions, or loss of part of nose or other obvious disfigurement.  

3.  The Veteran's spouse is not blind or nearly blind in both eyes; is not institutionalized in, or confined to, a nursing home or other facility due to physical or mental incapacity; and does not need regular aid and assistance to perform activities necessary for daily living.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for degenerative joint disease (DJD) of the right little finger have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5227, 5230-5243 (2015).

2.  The criteria for a compensable initial rating for residuals of a nasal fracture have not been met. 38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6502 (2015).

3.  The criteria for SMC based on the need for the regular aid and attendance of another person (the Veteran's spouse) have not been met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2011, October 2013, and January 2014.  The Veteran has not alleged that he has been prejudiced by a defect, if any, with regard to notice.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes medical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations were obtained in 2013, 2014, and 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue, and for determining if aid and attendance is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   

The Board acknowledges that it is remanding the issue of entitlement to an increased rating for the Veteran's right wrist tendonitis for another VA examination; however, the Board finds that another examination for the little finger DJD disability is not needed as the Veteran has specifically stated that his finger has not become worse since the 2013 examination; he has stated that his wrist has become worse.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Aid and Attendance

Increased compensation is payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 C.F.R. § 3.351(2).

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b).  A spouse will be considered in need of aid and attendance if he or she is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c) . 

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that a veteran's condition is such that it would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others. 38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Rating Right Little Finger DJD

The Veteran's right little finger DJD is evaluated as noncompensable under DCs 5230-5010.  

The Veteran testified at the 2015 Board hearing that his right finger disability has remained the same in symptoms.  (See Board hearing transcript, page 7.)  He testified that sometimes he has a problem picking up items, and it affects him when working, such as when pulling branches.  He contended that he has pain, weakness, and limitation of motion and that it affects his employment. 

For the reasons noted below, the Board finds that a compensable rating is not warranted for any period on appeal.

A January 2013 Professional Place Medical Group, LLC record reflects that the Veteran's right fifth digit had a suspect old fracture.

A January 2013 QTC examination report reflects that the Veteran reported the following:  pain in the right hand palmar aspect and occasionally the knuckles.  Claims right hand numbness.  No limitation of motion. 

Upon clinical examination in January 2013, there was no objective evidence of limitation of motion or painful motion of the finger.  The Veteran was able to perform repetitive use testing and after testing there was still no additional limitation of motion.  There was also no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverses crease of the palm.  The examiner found that the Veteran did not have any functional loss or functional impairment of any fingers.  He had no additional limitation of range of motion of any of the fingers following repetitive use testing.  In addition, there was no tenderness or pain to palpation.  The Veteran had full muscle strength testing and did not have ankylosis of any of the fingers. 

Under DC 5230, a noncompensable rating is warranted for any limitation of motion.  A compensable rating is not warranted.  Thus, the Veteran may not be assigned a compensable rating under that code.

The Board has also considered whether the Veteran is entitled to a compensable rating under DC 5010, but finds that he is not.  Under DC 5010, arthritis due to trauma and substantiated by x-ray is rated under DC 5003.  The 2013 examination report reflects that there was no arthritis documented in multiple joints of the right hand to include the finger.  It was noted that there imaging studies were "suspicious for an old fifth metacarpal fracture."  Although the Veteran has contended that he has limitation of motion of the finger, there has been no confirmation by objective evidence of such as required under DC 5003.  Moreover, the evidence does not support a finding that there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Thus, a compensable rating under DC 5010 is not warranted.

The Board has also considered DC 5227, which is the rating code for ankylosis.  Under DC 5227, a compensable rating is not allowable.  The Board has considered the Note pertaining to DC 5227, which reflects that consideration should be given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interferences with overall function of the hand.  The Board finds that the evidence of record, as noted above, does not reflect that that the Veteran's little finger disability is akin to amputation, or that it causes interference with overall function of the hand.  As noted above, upon clinical examination, which the Board finds to be the most probative evidence of record, there was no limitation of motion.  

The Board acknowledges the Veteran's complaints of pain in the right hand palmar aspect and occasional the knuckle, and his report that he sometimes cannot close his hand all the way.  However, the Board finds that the clinical examination, as noted above, is more probative than the Veteran's subjective statements which are made for compensation purposes.  The clinical evidence does not support a finding that the old fracture of the little finger causes pain or numbness in the knuckle or right hand, other that the little finger.

The Board also notes that the Veteran is in receipt of a 30 percent rating for his service-connected right hand carpal tunnel syndrome, and a 10 percent rating for his service-connected right wrist tendonitis (claimed as right hand injuries and numbness).  The Board finds that the Veteran's subjective complaints of hand weakness and numbness are adequately compensated under his current ratings, and any additional rating for manifestations of the same symptoms due to the finger would constitute impermissible pyramiding. 38 C.F.R. § 4.14.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating for Nasal Fracture

The Veteran is in receipt of service connection for a nasal fracture, evaluated as noncompensable under DC 6599-6502 effective from May 2011. 

The Veteran testified at the 2015 Board hearing that his nose no longer bleeds a lot, and he does not have any obstruction of his nasal passages. (See Board hearing transcript, pages 12 and 13.)  A May 2012 VA clinical record reflects there is no acute change in the Veteran's sense of smell.

Under DC 6502 a compensable 10 percent rating is warranted for traumatic nasal deviation of the septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

A January 2014 VA (DBQ) examination report reflects that the Veteran does not have chronic sinusitis, does not require continuous medication, has not had incapacitating episodes of sinusitis requiring prolonged treatment of antibiotics in the past 12 months, does not have rhinitis, does not have greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, does not have complete obstruction on one side due to rhinitis, does not have permanent hypertrophy, nasal polyps, or granulomatous conditions, and does not have a deviated septum due to trauma.  There is also no evidence of loss of part of nose or other obvious disfigurement.  

In essence, the evidence reflects that the Veteran had a nasal fracture in September 1983; there is no competent credible evidence that he has had residual symptoms of such during the pendency of his appeal which would warrant a compensable evaluation under any of the diagnostic codes for the nose.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


Extra-schedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Veteran has not reported symptoms which are outside the rating criteria.  With regard to his nasal fracture, he has not reported any symptoms at all during the pendency of the appeal. (He noted that he used to have a bloody nose, but did not state that this occurred during the rating period on appeal, and there are no clinical records or lay statements which suggest this.)  With regard to his finger, the rating criteria considers limitation of motion, to include whether limitation of motion is impaired by weakness and/or numbness.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Based on the foregoing, the Board finds that referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The evidence does not reflect that the Veteran's situation is one involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

Aid and Attendance for Spouse

Increased compensation may be payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 C.F.R. § 3.351(2).

A March 2015 clinical record reflects that the Veteran's spouse, J.W., reported that she had a stroke in 2010 and that since then, she has constant tremors.  Upon examination, she was alert and oriented, well-developed and well-nourished.  She was cooperative and in no distress.  It was noted that she "displays tremor." 

A March 2015 VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and attendance) reflects that the Veteran's spouse is able to feed herself.  It was noted that she is not in need of assistance for bathing and tending to hygiene needs, she is not legally blind, she had uncorrected vision of 20/25 bilaterally, is not hospitalized, and does not require nursing home care.  It was noted that she is not able to prepare her own meals due to right arm weakness and tremors.

Thus, the evidence does not support a finding that the Veteran's spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less, or that she is a patient in a nursing home because of mental or physical incapacity.  Moreover, the Veteran has not alleged such. 

The central issue then becomes whether she meets the requirement of § 3.351(c), which requires application of § 3.352(a).

The Veteran testified that J.W.'s arms and hands shake, and that somebody has to take care of her as far as "cooking and daily needs." (See Board hearing transcript, page 17.)  

The evidence supports a finding that J.W. needs help with preparing meals due to a right arm tremor, but that is the only limitation noted upon clinical examination.  The clinical evidence does not support a finding that the Veteran's spouse meets the criteria under § 3.352(a).  J.W. has not been shown to have a prosthetic or an orthopedic appliance which requires aid with adjustment, and she does not need a cane, brace, crutch, or the assistance of another person for locomotion.  The examiner found that J.W. did not need assistance with bathing and tending to her hygiene and that she is able to feed herself.  She was also noted to be able to leave her home more than 10 hours per day.  Finally, the Board notes that the Veteran testified that he works approximately 30 hours per week, and that there is no evidence of record that he was unable to leave J.W. by herself during those times.  There is no competent credible evidence of record that J.W. requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  

When considering J.W.'s inability to prepare meals due to a right hand tremor, in connection with her condition as a whole, the Board finds that she is not in need of regular aid and attendance.  The Board has considered that, although J.W.'s right upper extremity is limited by a tremor, the evidence is against a finding that she has lost the ability to move it.  While she may need assistance in preparing a meal, she has not been clinically found to need personal assistance in handling her basic needs, such as feeding herself and/or keeping herself clean, or to leave the home.  In this regard, the Board has considered that feeding oneself generally requires the ability to grasp a utensil, and to repeatedly move the utensil from the food to the mouth.  Likewise, bathing and tending to other areas of hygiene also requires the ability to grasp an item (e.g. a toothbrush, hairbrush, washcloth, soap, toilet paper), and move the item to a certain area of the body.  The fact that J.W. is able to do such activities is indicative that she can do many tasks that require grasping of an object and moving it to a particular point, and is not so helpless as to require the regular aid and attendance of another person.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to a compensable initial rating for degenerative joint disease (DJD) of the right little finger is denied.

Entitlement to a compensable initial rating for residuals of a nasal fracture is denied. 

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse, J.W., is denied.


REMAND

Service connection for an eye disability

The Veteran testified that before going into the military, he did not wear glasses and had perfect vision.  He also testified that when he started boxing [in service], he could see a black spot in his left eye.  He contends that it is connected to his TBI and headaches.  

He also testified that he had seen a private doctor, who may have been outsourced by VA, for his eye approximately six months prior to the Board hearing, which would have been in approximately December 2014 or January 2015.  (See Board hearing transcript, pages 4 and 5.) 

The Veteran underwent an examination (DBQ) in February 2014.  The report is negative for any complaints of, or treatment for, a "black spot" in the left eye, and notes the diagnosis of amblyopia (lazy eye).  It later refers to exotropia (misalignment of the eyes) related to childhood.  The examiner stated that the Veteran's weak eye is not related to head injuries in service from boxing.  The examiner noted that amblyopia is related to childhood poor vision. 

The Veteran's STRs contain numerous references to boxing, and also note the Veteran's vision acuity at various times.

The Veteran's June 1980 report of medical examination for enlistment purpose reflects that he had defective visual acuity.  He was noted to have a physical profile of a "2" for the Eyes.  A "2" is indicative that the Veteran meets procurement standards but may have some limitation on initial MOS classification and assignment. See Army Regulation (AR) 40-501.  Thus, the Veteran had abnormal vision upon entrance.  However, the report does not note amblyopia (i.e. lazy eye) or exotropia.

A July 1980 basic trainee exam form reflects vision test results and that the Veteran should follow up with optical. 

An August 1982 STR reflects that the Veteran had complaints of left eye pain for two days.  Range of motion was within normal limits, and there was no swelling.  There was no assessment and the Veteran was to return to duty.

An October 1984 optometry clinical record for a routine vision reflects that the Veteran reported that he had never had surgery, injury, or serious disease of the eye.  He did not report any difficulty with his vision or eyes.  He was diagnosed with mild refractive amblyopia, as well as two other assessments. 

A December 1984 optometry clinic record reflects that the Veteran's spectacles were adjusted and dispensed. 

The Veteran's July 1985 report of medical examination for periodic purpose reflects that the Veteran had decreased visual acuity in the right eye.

A November 1986 STR reflects a vision screening from the optometry clinic which notes vision screening results.

The Veteran's March 1987 report of medical examination for separation purposes (ETS (expiration of term of service)) reflects that the Veteran had defective visual acuity which existed prior to service.  He was noted to have a physical profile of a "2" for the Eyes.  

Based on the foregoing, the Board finds that additional development is warranted.  VA should attempt to obtain all vision and/or eye treatment and examination records from February 2014 to present, to include VA or VA contracted examinations.  

Schedule the Veteran for an examination to determine if he has a disability manifested by a "black spot" in the left eye which is as likely as not (50 percent or greater) causally related to service, to include boxing in service, or a service-connected disability.  The examiner should also discuss the STRs which do not note amblyopia on entrance, but note it in 1984, and should discuss the 2014 findings of amblyopia and exotropia.  

Rating in excess of 10 percent rating for right wrist tendinitis

The Veteran is in receipt of service connection for right wrist tendonitis (claimed as right hand injuries), evaluated as 10 percent disabling effective from May 2011.

The Veteran testified that his right hand has a throbbing pain every night when he goes to sleep.  He stated that it goes from his knuckle "all the way up".  He testified that he has limitation of motion of the wrist bending it from side to side, which is worse than what it previously was.  (See Board hearing transcript, page 8.)

The most recent examination for the Veteran's right wrist is from January 2013.  The Board finds that based on the Veteran's assertion that his hand is worse than previously [at the 2013] examination, he should be afforded another examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The examiner should differentiate, to the extent reasonably possible, the Veteran's symptoms due to his right wrist tendinitis as opposed to those due to his right hand carpal tunnel syndrome and his DJD of his right little finger.

Rating in excess of 10 percent for amnestic and cognitive disorder due to TBI 

The Veteran testified that he is "losing stuff" all the time, that he has a poor memory, which has affected his employment and his home life (e.g. he forgets what his wife tells him to get from the store).  He testified that he believes that his TBI symptoms are worse than when he was last examined in February 2013. (See Board hearing transcript, page 18.)  Thus, the Board finds that he should be scheduled for another examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 

TDIU

The Veteran testified that he works approximately three to four days a week, or approximately 30 hours a week at eight dollars an hour, for a city government as a laborer in grounds maintenance.  A VA Form 21-8940, dated in August 2015, reflects that in 2002 he made $24,000.  He reported that he had last worked full-time on June 15, 2012, but then stated that he became too disabled to work on June 15, 2015.  He also stated that his disability affected his full time employment beginning September 1, 2014. 

The issue of entitlement to TDIU is inextricably intertwined with the rating issues being remanded.  Thus, it must also be remanded.



Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all vision and/or eye treatment and examination records from February 2014 to present, to include VA or VA contracted examinations, and associate them with the claims file.  

2.  After completing directive #1, schedule the Veteran for an examination to determine if he has an acquired eye disability manifested by a "black spot" in the left eye, or any other eye disability, which is as likely as not (50 percent or greater) causally related to service, to include boxing in service, or a service-connected disability (e.g. TBI).  The examiner should consider the pertinent evidence of record to include: a.) the Veteran's history of boxing in service; b.) the June 1980 report of medical examination for enlistment purposes; c.)  the July 1980 basic trainee exam form; c.) the August 1982 STR; d.) the October 1984 optometry clinical record which notes mild refractive amblyopia, as well as two other assessments; e.) the December 1984 optometry clinic record; f.) the July 1985 medical examination report; g.) the November 1986 STR; h.) the March 1987 report of medical examination for separation purposes.

The examiner should also discuss the STRs which do not note amblyopia on entrance, but note it in 1984, and should discuss the 2014 findings of amblyopia and exotropia.  

3.  After completing directive #1, schedule the Veteran for an examination to determine the current extent of his right wrist tendinitis.

The examiner should differentiate, to the extent reasonably possible, the Veteran's hand symptoms due to his right wrist tendinitis as opposed to those due to his right hand carpal tunnel syndrome and his DJD of his right little finger.

4.  After completing directive #1, schedule the Veteran for an examination to determine the current extent of his amnestic and cognitive disorder due to TBI 

5.  Thereafter, readjudicate the issues of entitlement to service connection for an eye disability, entitlement to a compensable initial rating in excess of 10 percent rating for right wrist tendinitis, entitlement to an initial rating in excess of 10 percent for amnestic and cognitive disorder due to TBI, and entitlement to a TDIU.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


